Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 17, 1990, convicting him of kidnapping in the second degree and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defen*756dant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). The defendant’s contention in his supplemental pro se brief that his sentence was excessive is frivolous (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.